IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ROBERT EARL HYPES,                  NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-2597

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 4, 2015.

An appeal from the Circuit Court for Duval County.
Tatiana Salvador, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      REVERSED and REMANDED. See Hypes v. State, No. 1D14-2599 (Fla.

1st DCA May 4, 2015).

ROBERTS and CLARK, JJ., CONCUR; ROWE, J., CONCURS IN RESULT.